Citation Nr: 1538723	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disorder, identified as idiopathic pulmonary fibrosis. 


REPRESENTATION

Appellant represented by:	Mr. Douglas E. Sullivan, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes on appeal before the Board of Veterans' Appeals from an August 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia, which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

In May 2014, the Veteran requested a videoconference hearing before the Board.  A review of his claims-file (and the Virtual VA electronic record) found that he has not withdrawn the hearing request.  He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Since Board videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO take all necessary action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




